Title: To John Adams from James McHenry, 2 April 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 2 April 1800

I find myself indespenssibly compelled, altho’ with the most perfect deference and respect, to represent, that the greatest embarrassments and impediments, in conducting the business of, and well grounded complaints against, the Department of Government, with which I have the honour to be charged, have been occasioned by delays occurring in the office of the accounting officer, or refusals, to adjust and settle accounts, principally of a contingent nature allowed by me, and to justify which delays or refusals—he appears, to rely, either upon principles, which are conceived to be unfounded, or powers not supposed to be vested in him.
The situation of things, produced by the existing collisions, of a branch with the Principal of the Department respecting objects of a contingent nature, the denial of information to applicants, as to the vouchers necessary to support charges, in other cases—and a practice recently adopted, of refusing compensation for extra service, on the ground of officers receiving the pay and emoluments, attached to their respective military grades, and no more being expressly provided for by law—will most iffectually tend, to put down a military establishment in an indirect way, for officers will not be able to subsist—if allowance for extra service, and increased expense thereby occasioned, which military subordination might seem not to permit them to refuse, shall be denied.
To recur back to the constitution of the Department of War. By an “act to establish an Executive Department, to be denominated the Department of War” passed the 7th of Augt. 1789, it is provided by the first section thereof—“That there shall be an Executive Department , to be denominated the Department of War; and that there shall be a principal officer therein, to be called the Secretary for the Department of War, who shall perform and execute such duties, as shall from time to time be enjoined on, or entrusted to him, by the President of the United States, agreeably to the Constitution, relative to military commissions, or to the land or naval forces, ships, or warlike stores of the United States, or to such other matters, respecting military or naval affairs, as the President of the United States, shall assign to the said Department, or relative to the granting of lands to persons entitled thereto, for military services rendered to the United States, or relative to Indian affairs: and furthermore that the said principal officer, shall conduct the business of the said Department in such manner, as the President of the United States shall from time to time order or instruct”.
The Department of War, by this act, is made one of the great executive members of the government, and the Secretary or Chief officer thereof, is made the organ of the Supreme Magistrate, or President, as to all matters relative to the army, or the military, and it is from the Chief Magistrate, that all the acts of the Secretary are presumed to emanate,—for he is expressly subjected to the orders and instructions of the President.
“An act making alterations in the Treasury and war Departments” passed the 8th of May 1792, provides,—“That there be an Accountant to the Department of War who shall be charged with the settlement of all accounts, relative to the pay of the army, the subsistence of officers, bounties to soldiers, the expences of the recruiting service, the incidental and contingent expences of the Department, and who shall report from time to time, all such settlements, as shall have been made by him, for the inspection and revision of the accounting offices of the Treasury; and the said accountant, shall also be charged, with the settlement of all claims for personal service authorized by the act of this Congress of the 27th of March last, and of all military claims, lodged in the late office of the Pay Master General, and commissioner of army accounts, which are not foreclosed by the acts of limitation of the late Congress, and he shall report from time to time all such settlements as have been made by him, for the inspection and revision of the Treasury”
By the enumerated duties prescribed to the accountant, by this act, he would seem to be entirely a ministerial officer, and to be cloathed with no one Executive function. His connection with the Department of War, arises only from his being enjoined to settle all accounts, and those of a military nature only: But his connection with the Treasury is much more intimate; he is to report all settlements made by him, either for the inspection or revision of the accounting officers, or of the comptroller of the Treasury:—he is also by the 9th section of the same act, to take his instructions—prescribing the forms not only of keeping and rendering the accounts of his office, but he is to enjoin, that the forms where they have been prescribed shall be observed by all persons accountable to him for public monies.
It has therefore in practice and theory heretofore been considered, that the Secretary only, as the organ of the President, but on his own responsibility, has the power to establish regulations respecting military expenditure, and to determine as well, what charges shall come particularly under the head of contingencies, as the principles upon which they shall be settled, subject only to controul by an order from the President. That the Secretary’s allowance of an account, for a charge of a contingent nature, was a sufficient authority for the accountant to credit the same, and indeed that it was beside his duty, or competency, to object.
At the same time, that such opinions prevailed, and were the guides of practice relative to contingent accounts, (the Secretary, who was and could be alone acquainted with the circumstances of equity attending each particular case, when no general regulation applied to it,—exclusively exercising the right of determining its allowance or otherwise)—it is proper to mention, that all cases, clearly within the provisions of a law, or of a general regulation of the Department, have been left to settlement by the Accountant, as a subauditor of the Treasury, and in such cases, all construction considered to vest with the comptroller, whether required by the Accountant himself, or the party accounting or demanding settlement,—in virtue of the final appeal given to the comptroller, in favour of a party conceiving himself aggrieved by the settlement of the Accountant.
The Department of War being considered as one of the great members of the Government, the Secretary thereof, it is understood, has heretofore been charged with, the exercise of all the Executive functions (subject to the controul and orders of the Chief Magistrate only) which concern the military affairs of the United States, in all cases which do not require the direct agency of the President. That he consequently is charged with a general superintendance over all its subordinate branches, and acting upon his individual responsibility, that he has not exceeded or passed out of the sphere of his peculiar duties, or authorities,—ought not to be controuled by any of his subordinate officers. It is a fixed military principle, that responsibility cannot attach inverso ordine, and it is equally true when applied in any department for transacting the business of the public. If a subordinate can controul a principal, it is his duty to do so: an act is done incurring responsibility, it was the duty, if he had the power, of the subordinate, to prevent it, and would he not by not preventing incur a part of the responsibility? In this way could public business be transacted at all? It is the principle of the best governments, and it should be the principle of Departments, to center all responsibility in a point. The act of the Superior should be absolute to the subordinate, and the acts, the latter in consequence, should be considered as merely ministerial.
Of the numerous instances of opposition to the decisions of the Secretary by the accountant of the War Department it is proper to present a few, in order to a due understanding of the nature of the embarrassments and impediments occasioned, and the disgusts thereby produced. Those presented have recently occurred, and have drawn from the accountant more explicitly the grounds or reason of his opposition.
One of these cases, is that of Brigadier General Macpherson, called into command to conduct the expedition against the insurgents in Northampton and other counties of Pennsylvania.
In consequence of the generals application to the Secretary, and representation of circumstances inducing an expence, exceeding the emoluments of his office, while in command and which could not be avoided, from the peculiar nature of the service consistently with its due execution, the Secretary was induced to consider the situation in which this officer had been placed, as presenting equitable claims for remuneration of his actual and necessary expenditures for and in the public service. He accordingly under the first impressions he had of the case, wrote a letter to the accountant, dated the 24th of January last, a copy of which is inclosed (marked A) informing him of his opinion, that the extraordinary expences incurred by General Macpherson, for himself and family, guards or guests at Taverns, should be admitted to the order account, and directing that they should be so admitted with the usual precautions.
To this letter the accountant replied on the 5th February, copy of which is inclosed (marked B.) informing that he knew of no former case that would apply to the present, and exhibiting the charges appearing on the general account with copies of the vouchers therefore, and requiring the Secretary explicitly to state whether under circumstances, these extraordinary allowances should be made.
The Secretary again wrote to the accountant on the 7th of February (copy marked C.) informing him, that upon further consideration of the subject, he was decidedly of opinion, that justice and the interests of the government, as well as usage require, that a commanding general, on an expedition of sudden emergency, and short continuance, should be allowed the expences of a table, suited to his family; enumerated instances which had established the principle and practice, in parallel circumstances, and expressed an opinion, that a different course would have discredited the government, and proved a bar, to qualified men from serving the public in like situations.
To this last letter, which was certainly explicit, the accountant replied on the 8th of February (copy marked D.) opposing an opinion, that no additional allowance, to what is pointed out by law or established regulations of accounts in his office, as the emoluments of an officer can without the interference of the authority which fixed those emoluments be increased and declining to admit any extra charges without the interference of Congress.
The account of General Macpherson in consequence lies unsettled, and this deserving officer remains unremunerated for expences unavoidably incurred on an expedition, conducted by him, in a military and economical manner, much to his own honour, and the public advantage.—The sole principle of objection to his account, appearing to be, that as he held an office to which the law has specially attached pay and emoluments, no extra allowance could be made to him, under any circumstances but by Congress.
It requires also to be noticed relative to this case, that General Macpherson is a Provisional General, and intitled to pay and emoluments only when called into and employed in actual service.
Another case is a claim of Doctor Charles Brown Surgion of the 1. Regiment of Artillerists and Engineers, exhibited by his letter dated the 9 December last, inclosing an account of charges (copies marked E.) for compensation for attending on sick Indians, from the 4th Novr. 1794, to the 5 July 1799, including a charge of 150 Dollars for attending on sick Indians (who are stated to have been numerous) during the treaty at Greenville, and also a charge for the rent of a house, General Wayne is stated to have ordered him to rent, at Detroit, for the use of the Indians, it being improper to admit them into the fort, or where the sick of the garrison were attended. These several charges are supported by such vouchers, as the death of General Wayne, now, perhaps, leaves it in the power of Doctor Brown to produce with respect to some of them, by the certificate of General Wilkinson with relation to a charge since that period,—and may be agreeably to practice and usage further substantiated by the oath of the claimant. They are unquestionably of a contingent nature.
After this claim was referred, the Secretary on the 12 December inclosed a copy of the letter and account to the accountant, requesting him to instruct Doctor Brown, what vouchers and evidence, are necessary to be produced to entitle his claim to be considered and acted upon (copy reference marked F.). On the 8th of March the Secretary received from the accountant a reply (copy marked G.) which after stating the claim and his conception of the vouchers, concludes, that Doctor Charles Brown was at the time (of the extra services, for which compensation is claimed) and is still a surgion in the line of the army of the United States, whose pay and emoluments, have been fixed by law, and with an opinion, that if his claim was sufficiently substantiated for rendering services to the Indians for the period charged, that no additional allowances, to what is pointed out by law, can be made to him, for extra services, without the interference of Congress.
It will be observed, that the reference in this case was intended and expressed to be for the purpose of obtaining for Doctor Brown information relative to the vouchers, it was proper to produce, for supporting his claim, and by no means transferred the authority of judging upon those vouchers, or the justice of the claim. That instead of confining himself to the requisition made of him, the accountant proceeds, with an alacrity, plainly discernable, to interpose an opinion, designed to tie up the hands of the hands of the Secretary, that no vouchers, however strong, can justify any compensation to Doctor Brown for extra services, grounded upon the same principle, as in the first case—that he holds an office, the pay and emoluments of which have been fixed by law, and therefore no extra allowance beyond these can be made to him, except by a congressional appropriation.
Another case, is that of Silas Dinsmore late a temporary agent to the Cherokee nation of Indians, who called upon the Secretary to inform him, that he conceived he had further claims, than those, for which he had been settled with, against the United States, arising from extraordinary expences incurred in his late agency, which he had always conceived himself intitled to be reimbursed for,—and intended to reserve out of the settlement made with him by the accountant, and that he designed to lay his claims before Congress, if the head of the War Department supposed himself not competent, to direct their adjustment. The Secretary requested Mr. Dinsmore to state the nature of his claims in writing, which he did in a letter dated the 21 December last (copy marked H.) The Secretary deemed himself competent, according to the usual course of business to direct a settlement of his claims The authority he conceived to be derived through the President, under the 13 section of an “act to regulate trade and intercourse with the Indian tribes, and to preserve peace on the frontiers”, passed the 19th of May 1796, which section is retained in the act for the same purposes, passed the 3d. of March 1799, and gives a power entirely discretional respecting the objects of the same, limited only by the scale of expence for the whole. An equitable support to a claim for some extra compensation, was also supposed to arise, from the fact, that the successor of Mr Dinsmore, required and would not accept the appointment, without additional emoluments, beyond those allowed to his predecessor,—and this altho’ the situation and disposition of the Indians is now very different from what it was, at the time of Mr. Dinsmores appointment, and for a considerable time after. Mr Dinsmore went into the nation, at great personal risque, for the Indians were turbulent, ill disposed many of them, to the United States, and wholly unsettled. He continued to act under this risk, and the very circumstances which occasioned it, obliged him, to great expences in his table, to conciliate the Indians, and more frequent journeys, to different quarters, to explain misconceptions, and prevent animosity—than from present appearances, will be imposed upon his successor with greater emoluments.
Superadded to these considerations, the declaration of the claimant, that General Knox, when he was originally appointed proposed to him a yearly salary of one thousand dollars, and for his expences, four rations a day, the value of the latter to be regulated by the price given by Government at the nearest frontier post, but that he declined the rations as an equivalent for his expected necessary expences, and they were accordingly not stipulated in his instructions, it being understood at the same time, between General Knox (to whom I have written a letter of inquiry) and himself, and always by himself, that he was to have a salary of 1000 Dollars clear, and that his necessary expences for a table, entertaining Indians, his horses, and indispensible journies, to promote the interests of the United States, were to be defrayed by the public,—was thought to be entitled to credit, particularly as the conduct of Mr. Dinsmore has uniformly exhibited integrity, industry, and intelligence, and met with approbation as a public agent.
Altho’ the Secretary has written to General Knox he feels a conviction, upon further investigation, that the declaration of Mr. Dinsmore, of the understanding between him and that officer, is fully supported—by several strong and direct evidences. It has been the practice to allow expences, or rations towards them, to agents among the Indians. In the first instructions to Mr. Dinsmore, no rations are allowed, but at his appointment by General Knox, he had the sum of two hundred dollars advanced to him, on account of the incidental and contingent expences of the Indian Department, and when he received his last instructions, from the present Secretary, he declined precisely as he represents to have done under the first, accepting four rations per day, as an equivalent for his table and necessary incidental expences, the nature of which he was then perfectly acquainted with. Upon his so declining, he was actually told by the Secretary, who had every reason to repose confidence in his integrity, to try whether in the then situation of things, the four rations, would not cover his necessary expences for a table and incidents,—and if experience shewed they would not,—that the Secretary would do what was right. Mr. Hawkins principal temporary agent for the Southern Indians has 2000 dollars per annum, and twelve rations—which compensation was fixed after due deliberation and advice. The successor of Mr Dinsmore refused to accept, at the same salary, and four rations, but was induced for six rations as an experiment.
Mr. Dinsmore in fact, has never drawn rations in kind, or received an equivalent in money;—he declined these, and reserved the settlement for his expences, which precludes every idea of final settlement with him. Had he charged for four six rations per day (at 25 cents per ration, the price allowed by law to militia when they find their own rations) for four years and eight months, the time of his service, it would amount to 2556 Dollars. The charge actually exhibited by Mr. Dinsmore is stated at 3069 Dollars. This does not appear to the Secretary excessive, considering that he furnished and supported his own horses, three of which (one a bat) and an attendant were always necessary for his journies—which the unsettled state of the Indians for a considerable part of his service required to be frequent, and that he always stipulated and expected to be reimbursed his necessary expences.
Under the above impressions, the Secretary wrote to the accountant on the 28th of February last (copy marked I.) directing him to settle with Mr. Dinsmore, for the necessary expenses, he incurred in the discharge of his trusts as temporary agent to the Cherokees—from the 25th of June 1794, the time of his appointment, to the 23d February 1799 when he resigned, stating the principal objects, to which his charges should apply, and that if it was impossible, to detail every item for such expenditures (vouchers not being attainable among Indians) to cause the amount to be substantiated by his oath.
On the 12 of March following the accountant certified to me (copy marked K.) copies of the account exhibited to me by Mr. Dinsmore against the United States, and of my letter relative to the same adding the following observations—The foregoing claim appears to be, the foundation of the Secretaries letter authorizing the account to be admitted to the debit of the United States on Mr. Dinsmore substantiating it by his oath. That he had accordingly considered the claim of Mr Dinsmore—and examined the several settlements he has made, as well at the Treasury, as in his office, and is of opinion that the same is inadmissible and should not be allowed on the principle stated by the Secretary of War, thus assuming a controulling power, over the discretion lodged exclusively with the head of the Department, and afterwards affecting to consider by way of colour, that a final settlement had been had with Dinsmore, a fact contradicted by the accountants own statement,—for it admits, that no claim of rations had ever been exhibited, and that if he has not drawn them, nor received payment in lieu thereof, he continues entitled to compensation therefor from the 29 of Augt. 1796 (the day the present Secretary inserted four rations into the new instructions, which the agent refused to accept, as an equivalent for necessary expences, and has declined accordingly receiving to the 23 Febry. 1799, the date of his resignation.
The last case is not that of a military officer, or of extra allowance where the pay and emoluments have been fixed by law. It is a case arising in the administration of Indian affairs, for the expences of which the law appropriates a gross sum, leaving the application entirely discretional. It presents accordingly strong indications in the accountant, to erect himself into a comptroller of all the acts of the Department:—And whose are those acts constitutionally and particularly considered? Those of the Executive of the President, with whom is the discretion lodged? With the Executive, particularly with the Secretary of war, as the organ of the President, with whose powers and authorities, it would be a strange solecism in government, if a mere accountant, a sub auditor could have a right to interfere.
Having respectfully represented to the attention of the President, the few preceding cases, out of multitudes which have occurred and are almost daily occurring, calculated, if the Secretary is to judge from appearances, with design, to create disgust and clamours against the Department of War—he cannot avoid expressing an opinion, that a systematic intention seems to be devised, to weaken, by distracting the course of business under it, the existing government, particularly in the great Executive departments, and that this system in the war Department is coming into activily by practices upon the ignorance, through the pride of a subordinate officer. Such a system, it must be evident would be the most effectual to paralize the hands of the Executive, and it cannot be doubted, it has enemies sufficiently disposed to produce this effect.
Business in the Department of War has heretofore been conducted on the principles, and in the course taken by the Secretary, in such cases as those presented, nor has his authority been disputed until within a short time since;—at first with hesitation, but after more decisively, and now upon fixed and avowed, but false principles and opinions, perhaps, not likely to have suggested themselves, to the officer who practices upon them, for his constant practice had previously been contrary.
In the case of General Macpherson, the precedents detailed in the Secretary’s letter to the accountant, are directly in point, for allowing him the necessary expences of a table, being the commanding General on an expedition, from its nature unusually exposing him to expence and of short duration, and entitled to pay during its continuance only. But in this as well as the case of Doctor Brown, claiming extra compensation for extraordinary service, proved to have been faithfully performed, and both applying to the contingences of the Department, the distribution of which was always considered within the competency of the Secretary only, the accountant has interposed a veto upon the directions of the Secretary, grounded upon an opinion, that both the claimants being officers, the pay and emoluments of whose offices were fixed by law, no further compensation can be allowed them;—thus assuming to himself, as has already been said a controuling power over the acts of the head of the Department, a power not given by the act constituting an accountant, and expressly denied, by a letter—written by the order of the President to him, dated the 28 December 1797 (copy marked L.) which informs him, that he is a sub auditor, that his duties are confined to the settlement of accounts, in the exercise of which duties he is not subject to the controul of the Secretary of War;—that the Secretary is the sole judge of the time and manner of making disbursements of monies advanced to the Treasurer; that the accountant is in no respect comptroller of disbursements ordered by the Secretary;—that the power of Countersigning the warrants of the Secretary was given for the purpose of subjecting the disbursements, to a regular course of examination and settlement, and not for the purpose of restraining advances;—that the Secretary under such restrictions, as are prescribed by the President of the United States and understood by the said secretary, is authorised to determine the rules of compensation and allowance for services of an incidental nature, where no rule has been established by Congress;—and that the accountant is responsible in the first instance to the auditor, and finally to the Comptroller of the Treasury.
This letter certainly and clearly pointed out to the accountant his peculear duties to be, the settlement of accounts only, and established a barrier, against his encroachment on the functions of the Secretary. It was intended to prevent a stagnation of the business of the department, by marking distinctly the duties of its offices and designating where authority was placed, and to prevent a necessity of two concurring wills, that of the Secretary, and that of the accountant—with respect to the disbursement of monies, and the admitting to settlements expences of an incidental nature.
It confined the accountant to accounts only: it left every thing else under the Presidents directions to the head of the Department. Facts and circumstances relative to extra service and incidental expence are best known to the Secretary; his correspondence informs him of the situation of the army, and the nature of services required to be performed; its wants and services entitled to special consideration and compensation, when incidental or extra, are therefore most properly confided to him. For these he may establish permanent rules where they admit of such; and it will be recollected, that certain rules were at his instance, and to obviate frequent references to him, devised by the late Commander in Chief and the Major Generals, and after being submitted to the heads of Departments and the President, adopted on the 19th December 1798 (copy marked M.) relative to extra allowances to officers, detached on service, so as to be obliged to incur expences on the road, and at places, not military posts; or he may in cases not reducible to general rules, or varying from them, determine according to circumstances. In the latter cases, it certainly ought not to be expected that the Secretary should explain and display to the accountant all his reasons and motives, for his orders, to carry such accounts to a settlement.
An extended and particular knowledge of all circumstances relative to the objects coming under the administration of the War Department is necessary to the due exercise of the functions of the Secretary. The accountants duties do not require this, to enable him to settle accounts; it is not required by the Auditor or Comptroller who revise his settlements; nor ought he to be permitted, to carry his views into the motives and reasons, for particular measures or general military dispositions involving extra services and incidental expences.
The Secretary might rely upon the reasons just detailed, for abstracting the accountant from a knowledge of the course of military operations, which have often at no distant time (and always in actual service will) required the most unexceptionable depositaries. But the man who fills the office of accountant at this time furnishes special reasons. He is a person of narrow mind, and the Secretary fears of a malignant disposition, prone to strong prejudices, incapable of embracing a great object, and ignorant of the true principles of our government, especially in the Department of it to which he is attached. Is such a man entitled to communications in military affairs, which require understanding to ensure they will be kept secret? Is he entitled to a controulling power, which in any respect may affect or paralize military operations? In such case would he not soon, reduce every thing to the size of his own conceptions, and dwindle down, if not the government itself, at least the Department of War. But it is repeated, be the accountant whom he may, the administration of a Department, especially that of war, cannot be subjected to the controul of a subaltern or subordinate officer, for its functions emanate from the Supreme Executive, and the necessary ignorance of facts and circumstances, indusing to and attending military arrangements and operations unless by communications from the Secretary, which ought not to be permitted, will always make it proper, that the accountant relative to the contingent accounts be a ministerial officer only.
The principle advanced by the Accountant viz. “That no authority short of Congress can make allowances, to an officer, beyond the pay and emoluments, fixed to his office by law”, will go much further than the position as yet avowed. It will go the whole length of denying to the Executive, in all its branches, any discretion not conferred by some special law, to call forth and compensate any services, not merely of officers, but of any other persons, which are not indicated, and provided for by particular statutes. It will interdict the employment, and compensation of a citizen as a writer, or ever as an express, no less than that of an officer for either purpose. The foundation of the doctrine must be, that there is no power in the Executive to subject the public to expence, in any case not specially provided for by law. What substantial difference can there be, between employing a private citizen for some contingent service, and paying him for it, and employing an officer to do something, not within the sphere of his official duty, and compensating him for it: none can be discovered in theory; for as to such extra service, the officer is a private citizen, and no law declares a distinction. The true rule, and that which has been practiced upon,  would seem to be,—that no officer can have any compensation beyond the emoluments prescribed by law, for services appertaining to his office, nor any special indemnification for expences, except when acting in situations, out of or beyond the ordinary course of service, relative to his grade, or at places, where he cannot avail himself, of the accommodations to which he is entitled in camp, quarters or garrison.
It is certain that in the course of the discharge of its trusts there will occur numerous instances, in which the public service must stagnate, or the Executive must employ and compensate agents, not contemplated by special laws. It follows, that the Executive must have an inherent right to do this, under the restrictions only, that it ought to be done relative to some object, confided to its agency, by the Constitution or by the laws, and that no money ought actually to be paid for which there is not an appropriation by statute, either with reference to the particular purpose, or under the general denomination of Contingencies. This is a right necessarily implied, nor can it be shewn, why the Executive may not claim the exercise of implied powers, as well as the Legislature. There is no public function, which does not include, the exercise of implied as well as express authority.
This reasoning is believed to be consonant with the practice of every government, and with that of ours, as well under the Confederation, as under the present Constitution.
An act of the Congress under the Confederation, if my recollection is correct, once existed, prohibiting the union of two offices in the same person with distinct compensations. Yet even this did not hinder the allowance of special compensations to officers, for special and extra service, still less, did it hinder, the indemnification for extra expences of an officer in peculiar situations. Such compensations and indemnifications were made by the Executive boards, and only in special cases was the resort to Congress, under the former Government. Indeed I am unusually mistaken, if the uniform practice of the Treasury and War Departments under the present Government does not recognize the rule now endeavoured to be supported and reject that advanced by the accountant.
This practice too has been right a different one will be found in experience a fatal clog to public business. The administration at large is interested in discountenancing a different one, as will for their own sakes as of their successors, and that spirit of cavil in the accountant on which it is founded, my observations have convinced me is absolutely ruinous, to the military department of the Government.
There has not it is believed a simple appropriation law passed which does not sanction the preceding reasoning:—there was always a sum for the contingencies of the War Department;—that for last year, 1799, contains this head of appropriation. “For loss of stores, allowances to officers, on being ordered to distant commands, and for special purposes, advertising and apprehending deserters, printing, purchasing of maps, and other contingencies, the sum of 20,000 Dollars”. The power to incur charges which involve expence not falling under any specific head presupposes the right to employ agents, and engage services not particularly contemplated by law. Such appropriations have always been viewed as a virtual sanction of the right, including in them a warrant if necessary to exercise the power;—and this has certainly been the practical construction.
The dangerous metaphysicks of the accountant, however derived, “that no authority short of Congress, can make allowances to an officer beyond the emoluments fixed to his office by law”, regarding the extent to which it may be carried, and its inconsistency with all former practice ought decidedly to be frowned upon. The recognition of his doctrine will be a fatal precedent in the administration. It will prove a palsy destructive of all energy in the Government. Considering too the disposition which prevails among certain men, in a certain body, there ought to be more than common anxiety, not to establish such a fetter upon executive operations.
The Secretary has written the foregoing statements and illustrations under an uncommon pressure of business, at snatched and short intervals, and with frequent interruptions, the exhibit of course is more diffuse, and possesses less consistency than under different circumstances might have been given to it. It was designed respectfully to shew to the President, the impediments which exist to prevent a due administration of the Department of War, upon principles sanctioned by former experience in our own, and recognized as far as known by all other regular Governments; the mischiefs which have arisen from a supposed controul in a subordinate, who is necessarily ignorant of facts and circumstances, in all cases which induce contingent expences, over a Principal, who is well informed of every circumstance, and the fatal stab the new principle will give to the energies of the Executive throughout all its organs, utterly incompatible with all practical utility and striking at the heart of the Government itself.
It is necessary also to represent that the accountant, to his narrow views of particular objects, over which the Secretary has had committed to him an uncontroulled authority, has added correspondent misrepresentations (the circulation of which have engrossed and do still engross much of his time) calculated to insinuate his own vast regard to œconomy, and superior knowledge of the affairs of the department. These indirect attempts, and ex parte statements, may possibly in some persons have produced their intended results. The Secretary most respectfully conceives, that conduct, so indecent, treacherous, and disorganizing should not be concealed from the President.
The Secretary has the honour to be with the most perfect respect the Presidents obedient & hble st.

James McHenry